Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/732,170 filed on 4/28/22. Claims 1 - 18 has been examined.
Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
4.	A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
5.	Claim 1 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,323,784. This is a statutory double patenting rejection.

Instant Application
Pat # 11,323,784
A method of operating a battery powered telemetric device configured with a processor, a sensor to measure data to indicate the contents or usage of a product within an asset generating sample data, data storage, at least one battery and a transmitter, comprising; keeping in the data storage at least one instance of previous data samples represented in a previously transmitted packet; awakening the telemetric device at variable time intervals programmed according to pre-determined user-defined characteristics so that the sensor provides sample data to the data storage to indicate the contents or usage of the product within the asset wherein the telemetric device is otherwise asleep to minimize battery drain; storing all the sample data since the transmission of the previously transmitted packet and the kept at least one instance of previous data samples represented in the previously transmitted packet in the data storage as all the stored sample data; transmitting a packet including representations of the contents or usage of the product within in the asset of all the stored sample data in a manner to limit the number of transmissions to as few as possible unless: the stored sample data indicates changes in the contents or usage of the product within the asset are equal to or exceed a predetermined change value; or there has been no change in the contents or usage of the product within the asset over a prolonged period of time.
A method of operating a battery powered telemetric device configured with a processor, a sensor to measure data to indicate the contents or usage of a product within an asset generating sample data, data storage, at least one battery and a transmitter, comprising; keeping in the data storage at least one instance of previous data samples represented in a previously transmitted packet; awakening the telemetric device at variable time intervals programmed according to pre-determined user-defined characteristics so that the sensor provides sample data to the data storage to indicate the contents or usage of the product within the asset wherein the telemetric device is otherwise asleep to minimize battery drain; storing all the sample data since the transmission of the previously transmitted packet and the kept at least one instance of previous data samples represented in the previously transmitted packet in the data storage as all the stored sample data; transmitting a packet including representations of the contents or usage of the product within in the asset of all the stored sample data in a manner to limit the number of transmissions to as few as possible unless: the stored sample data indicates changes in the contents or usage of the product within the asset are equal to or exceed a predetermined change value; or there has been no change in the contents or usage of the product within the asset over a prolonged period of time.


5.	Claim 2 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 11,323,784. This is a statutory double patenting rejection.
Instant Application 
Pat # 11,323,784
The method as claimed in claim 1 wherein at least some of the representations of the contents or usage of the product within the asset are compressed.
The method as claimed in claim 1 wherein at least some of the representations of the contents or usage of the product within the asset are compressed.


5.	Claim 3 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 11,323,784. This is a statutory double patenting rejection.

Instant Application 
Pat # 11,323,784
The method as claimed in claim 1, wherein when the processor generates for transmission the representation of the at least one instance of stored sample data, the processor replaces the at least one instance of the stored sample data with a compressed representation value when the stored sample data indicates no change in the contents or usage of the product from previously stored sample data.
The method as claimed in claim 1, wherein when the processor generates for transmission the representation of the at least one instance of stored sample data, the processor replaces the at least one instance of the stored sample data with a compressed representation value when the stored sample data indicates no change in the contents or usage of the product from previously stored sample data.


6.	Claim 4 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 4 of prior U.S. Patent No. 11,323,784. This is a statutory double patenting rejection.

Instant Application 
Pat # 11,323,784
The method as claimed in claim 1, wherein when the processor generates for transmission the representation of the at least one instance of the stored sample data, the processor replaces one or more of the stored sample data with a corresponding change value or a reference to a corresponding change value.
The method as claimed in claim 1, wherein when the processor generates for transmission the representation of the at least one instance of the stored sample data, the processor replaces one or more of the stored sample data with a corresponding change value or a reference to a corresponding change value.


7.	Claim 5 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 11,323,784. This is a statutory double patenting rejection.

Instant Application 
Pat # 11,323,784
The method as claimed in claim 1 wherein the representations of the contents or usage of the product within the asset of the product transmitted in a packet includes a representation of the last sample data of the previously transmitted packet.
The method as claimed in claim 1 wherein the representations of the contents or usage of the product within the asset of the product transmitted in a packet includes a representation of the last sample data of the previously transmitted packet.


8.	Claim 6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 11,323,784. This is a statutory double patenting rejection.

Instant Application 
Pat # 11,323,784
The method as claimed in claim 1 wherein variable time intervals programmed according to pre-determined user-defined characteristics comprise at least one of an accounting for the contents or usage of the product within the asset, an ambient condition and an event.
The method as claimed in claim 1 wherein variable time intervals programmed according to pre-determined user-defined characteristics comprise at least one of an accounting for the contents or usage of the product within the asset, an ambient condition and an event.



9.	Claim 7 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 11,323,784. This is a statutory double patenting rejection.

Instant Application 
Pat # 11,323,784
A battery powered telemetric device configured with a processor, a sensor to measure data to indicate the contents or usage of a product within an asset generating sample data, data storage, at least one battery, and a transmitter, comprising: the processor configured to keep in the data storage at least one instance of previous data samples represented in a previously transmitted packet; the processor configured to awaken the telemetric device at variable time intervals programmed according to pre-determined user-defined characteristics so that the sensor provides sample data to the data storage to indicate the contents or usage of the product within the asset wherein the telemetric device is otherwise asleep for the fixed predetermined time interval to minimize battery drain; the processor configured to store all the sample data since the transmission of the previously transmitted packet and the kept at least one instance of previous data samples represented in the previously transmitted packet in the data storage as all the stored sample data; the transmitter configured to transmit a packet including representations in the contents or usage of the product within in the asset of all the stored sample data in a manner to limit the number of transmissions to as few as possible unless: the stored sample data indicates changes in the contents or usage of the product within the asset are equal to or exceed a predetermined change value; or there has been no change in the contents or usage of the product within the asset over a prolonged period of time.
A battery powered telemetric device configured with a processor, a sensor to measure data to indicate the contents or usage of a product within an asset generating sample data, data storage, at least one battery, and a transmitter, comprising: the processor configured to keep in the data storage at least one instance of previous data samples represented in a previously transmitted packet; the processor configured to awaken the telemetric device at variable time intervals programmed according to pre-determined user-defined characteristics so that the sensor provides sample data to the data storage to indicate the contents or usage of the product within the asset wherein the telemetric device is otherwise asleep for the fixed predetermined time interval to minimize battery drain; the processor configured to store all the sample data since the transmission of the previously transmitted packet and the kept at least one instance of previous data samples represented in the previously transmitted packet in the data storage as all the stored sample data; the transmitter configured to transmit a packet including representations in the contents or usage of the product within in the asset of all the stored sample data in a manner to limit the number of transmissions to as few as possible unless: the stored sample data indicates changes in the contents or usage of the product within the asset are equal to or exceed a predetermined change value; or there has been no change in the contents or usage of the product within the asset over a prolonged period of time.


10.	Claim 8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 11,323,784. This is a statutory double patenting rejection.

Instant Application 
Pat # 11,323,784
The battery powered telemetric device as claimed in claim 7 wherein at least some of the representations in the contents or usage of the product within the asset are compressed upon transmission.
The battery powered telemetric device as claimed in claim 7 wherein at least some of the representations in the contents or usage of the product within the asset are compressed upon transmission.



10.	Claim 8 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 11,323,784. This is a statutory double patenting rejection.

Instant Application 
Pat # 11,323,784
The battery powered telemetric device as claimed in claim 7, wherein when the processor generates for transmission the representation of the at least one instance of stored sample data, the processor replaces the at least one instance of the stored sample data with a compressed representation value when the stored sample data indicates no change in the content or usage of the product from previously stored sample data.
The battery powered telemetric device as claimed in claim 7, wherein when the processor generates for transmission the representation of the at least one instance of stored sample data, the processor replaces the at least one instance of the stored sample data with a compressed representation value when the stored sample data indicates no change in the content or usage of the product from previously stored sample data.


11.	Claim 10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 11,323,784. This is a statutory double patenting rejection.

Instant Application 
Pat # 11,323,784
The battery powered telemetric device as claimed in claim 7, wherein when the processor generates for transmission the representation of the at least one instance of the stored sample data, the processor replaces one or more of the stored sample data with a corresponding change value or a reference to a corresponding change value.
The battery powered telemetric device as claimed in claim 7, wherein when the processor generates for transmission the representation of the at least one instance of the stored sample data, the processor replaces one or more of the stored sample data with a corresponding change value or a reference to a corresponding change value. 


12.	Claim 10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 11,323,784. This is a statutory double patenting rejection.

Instant Application 
Pat # 11,323,784
The battery powered telemetric device as claimed in claim 7, wherein when the processor generates for transmission the representation of the at least one instance of the stored sample data, the processor replaces one or more of the stored sample data with a corresponding change value or a reference to a corresponding change value.
The battery powered telemetric device as claimed in claim 7, wherein when the processor generates for transmission the representation of the at least one instance of the stored sample data, the processor replaces one or more of the stored sample data with a corresponding change value or a reference to a corresponding change value. 


13.	Claim 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 11,323,784. This is a statutory double patenting rejection.

Instant Application 
Pat # 11,323,784
The battery powered telemetric device as claimed in claim 7 wherein the representations in the contents or usage of the product within the asset of the product which are transmitted in a packet include a representation of the last sample data of the previously transmitted packet.
 The battery powered telemetric device as claimed in claim 7 wherein the representations in the contents or usage of the product within the asset of the product which are transmitted in a packet include a representation of the last sample data of the previously transmitted packet.


14.	Claim 12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior U.S. Patent No. 11,323,784. This is a statutory double patenting rejection.

Instant Application 
Pat # 11,323,784
The battery powered telemetric device claimed in claim 7 wherein variable time intervals programmed according to pre-determined user-defined characteristics comprise at least one of an accounting for the contents or usage of the product within the asset, an ambient condition and an event.
 The battery powered telemetric device claimed in claim 7 wherein variable time intervals programmed according to pre-determined user-defined characteristics comprise at least one of an accounting for the contents or usage of the product within the asset, an ambient condition and an event.


15.	Claim 13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 11,323,784. This is a statutory double patenting rejection.

Instant Application 
Pat # 11,323,784
An asset monitoring device configured with a processor, a sensor to measure data to indicate the contents or usage of a product within an asset generating sample data, data storage, at least one battery, and a transmitter, comprising: the processor configured to keep in the data storage at least one instance of previous data samples represented in a previously transmitted packet; the processor configured to awaken the telemetric device at variable time intervals programmed according to pre-determined user-defined characteristics so that the sensor provides sample data to the data storage to indicate the contents or usage of the product within the asset wherein the telemetric device is otherwise asleep for the fixed predetermined time interval to minimize battery drain; the processor configured to store all the sample data in the data storage since the transmission of the previously transmitted packet and the kept at least one instance of previous data samples represented in the previously transmitted packet in the data storage as all the stored sample data; and the transmitter configured to transmit a packet including representations in the contents or usage of the product within in the asset of all the stored sample data in a manner to limit the number of transmissions to as few as possible, wherein the representations are compressed to limit the battery power required for the transmission.
 An asset monitoring device configured with a processor, a sensor to measure data to indicate the contents or usage of a product within an asset generating sample data, data storage, at least one battery, and a transmitter, comprising: the processor configured to keep in the data storage at least one instance of previous data samples represented in a previously transmitted packet; the processor configured to awaken the telemetric device at variable time intervals programmed according to pre-determined user-defined characteristics so that the sensor provides sample data to the data storage to indicate the contents or usage of the product within the asset wherein the telemetric device is otherwise asleep for the fixed predetermined time interval to minimize battery drain; the processor configured to store all the sample data in the data storage since the transmission of the previously transmitted packet and the kept at least one instance of previous data samples represented in the previously transmitted packet in the data storage as all the stored sample data; and the transmitter configured to transmit a packet including representations in the contents or usage of the product within in the asset of all the stored sample data in a manner to limit the number of transmissions to as few as possible, wherein the representations are compressed to limit the battery power required for the transmission.



16.	Claim 14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 11,323,784. This is a statutory double patenting rejection.

Instant Application 
Pat # 11,323,784
The asset monitoring device as claimed in claim 13 wherein the transmitter is configured to transmit a packet including representations of the contents or usage of the product in the asset of all the stored sample data in a manner to limit the number of transmissions to as few as possible unless: the stored sample data indicates changes in the content or usage of the product within the asset are equal to or exceed a predetermined change value; or there has been no change in the content or usage of the product within the asset over a prolonged period of time. 
 The asset monitoring device as claimed in claim 13 wherein the transmitter is configured to transmit a packet including representations of the contents or usage of the product in the asset of all the stored sample data in a manner to limit the number of transmissions to as few as possible unless: the stored sample data indicates changes in the content or usage of the product within the asset are equal to or exceed a predetermined change value; or there has been no change in the content or usage of the product within the asset over a prolonged period of time.


16.	Claim 15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 11,323,784. This is a statutory double patenting rejection.

Instant Application 
Pat # 11,323,784
The asset monitoring device as claimed in claim 13, wherein when the processor generates for transmission the representation of the at least one instance of stored sample data, the processor replaces the at least one instance of the stored sample data with a compressed representation value when the stored sample data indicates no change in the content or usage of the product from previously stored sample data. 
 The asset monitoring device as claimed in claim 13, wherein when the processor generates for transmission the representation of the at least one instance of stored sample data, the processor replaces the at least one instance of the stored sample data with a compressed representation value when the stored sample data indicates no change in the content or usage of the product from previously stored sample data.


17.	Claim 16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of prior U.S. Patent No. 11,323,784. This is a statutory double patenting rejection.

Instant Application 
Pat # 11,323,784
The asset monitoring device as claimed in claim 13, wherein when the processor generates for transmission the representation of the at least one instance of the stored sample data, the processor replaces one or more of the stored sample data with a corresponding change value or a reference to a corresponding change value. 
 The asset monitoring device as claimed in claim 13, wherein when the processor generates for transmission the representation of the at least one instance of the stored sample data, the processor replaces one or more of the stored sample data with a corresponding change value or a reference to a corresponding change value.


18.	Claim 17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of prior U.S. Patent No. 11,323,784. This is a statutory double patenting rejection.

Instant Application 
Pat # 11,323,784
The asset monitoring device as claimed in claim 13 wherein the representations of the contents or usage of the product within the asset transmitted in a packet includes a representation of the last sample data of the previously transmitted packet.
 The asset monitoring device as claimed in claim 13 wherein the representations of the contents or usage of the product within the asset transmitted in a packet includes a representation of the last sample data of the previously transmitted packet.


19.	Claim 18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of prior U.S. Patent No. 11,323,784. This is a statutory double patenting rejection.

Instant Application 
Pat # 11,323,784
The asset monitoring device as claimed in claim 13 wherein variable time intervals programmed according to pre-determined user-defined characteristics comprise at least one of an accounting for the contents or usage of the product within the asset, an ambient condition and an event.
 The asset monitoring device as claimed in claim 13 wherein variable time intervals programmed according to pre-determined user-defined characteristics comprise at least one of an accounting for the contents or usage of the product within the asset, an ambient condition and an event.


Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632

/TANMAY K SHAH/Primary Examiner, Art Unit 2632